Name: Council Regulation (EC) No 874/2003 of 6 May 2003 on the conclusion of the Agreement between the European Community and the Republic of Kiribati on fishing within the Kiribati fishing zone
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0874Council Regulation (EC) No 874/2003 of 6 May 2003 on the conclusion of the Agreement between the European Community and the Republic of Kiribati on fishing within the Kiribati fishing zone Official Journal L 126 , 22/05/2003 P. 0001 - 0002Council Regulation (EC) No 874/2003of 6 May 2003on the conclusion of the Agreement between the European Community and the Republic of Kiribati on fishing within the Kiribati fishing zoneTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Community and the Republic of Kiribati have negotiated and initialled a Fisheries Agreement providing Community fishermen with fishing opportunities in the waters over which Kiribati has sovereignty or jurisdiction in respect of fisheries.(2) It is in the Community's interest to approve the said Agreement.(3) The method for allocating the fishing opportunities among the Member States should be defined,HAS ADOPTED THIS REGULATION:Article 1The Agreement between the European Community and the Republic of Kiribati on fishing within the Kiribati fishing zone is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation.Article 2The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Kiribati fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas(3).Article 4This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 2003.For the CouncilThe PresidentP. Efthymiou(1) Proposal of 10 December 2002 (not yet published in the Official Journal).(2) Opinion delivered on 8 April 2003 (not yet published in the Official Journal).(3) OJ L 73, 15.3.2001, p. 8.